                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA                   Criminal No. 19-423 (FLW)

                                            ORDER FOR CONTINUANCE
                  vs.


 GULSHAN MANKO




      This matter having come before the Court on the joint application of the

United States, by Craig Capenito, United States Attorney for the District of New

Jersey (R. Joseph Gribko Assistant U.S. Attorney, appearing), and defendant

Guishan Manko (David Oakley, Esq., appearing), for an order granting a

continuance of proceedings in the above-captioned matter; and the defendant

being aware that he has the right to have this matter brought to trial within 70

days of the date of his appearance before a judicial officer of this court

pursuant to 18 U.S.C.   § 3161 (c)( 1); and the defendant having consented to
such continuance and having waived such right; and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      1.   The failure to grant a continuance would deny counsel for the

defendant and counsel for the Government the reasonable time necessary for

effective preparation for trial, taking into account the exercise of due diligence.

      2.   As a result of the foregoing, pursuant to 18 U.S.C.   § 3 161(h)(7)(A)
 and (h)(7)(B)(iv), the ends of justice served by the granting of this continuance

 outweigh the best interests of the public and the defendant in a speedy trial.

       IT IS, therefore, on this 26th day of June, 2019,

       ORDERED that this action be, and hereby is, continued until

]C ( %t ; and it is further
       ORDERED that the period from the date of this order through
          /              be and it hereby is excluded in computing time

 under the Speedy Trial Act of 1974, 18 U.S.C. § 3161 et seq.



                                       Honoble Freda L. Volfson
                                       Unite4l States District Judge


 Consented to as to form and entry:



               RBKO
Assistant U.   .Attorn




Counsel for defendant
